United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5051                                                September Term, 2021
                                                                     1:22-cv-00053-UNA
                                                      Filed On: May 2, 2022
Frederick Omoyuma Silver,

             Appellant

      v.

Antony J. Blinken, United States Secretary of
State and Xavier Becerra, Secretary of the
Department of Health and Human Services,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Rogers and Tatel, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed January 25,
2022, be affirmed. Appellant contends that the district court should have granted him
leave to amend his complaint prior to dismissal, but the statute contains no such
requirement, see 28 U.S.C. § 1915(e)(2)(B)(ii), and the district court’s sua sponte
dismissal was without prejudice, see Ciralsky v. CIA, 355 F.3d 661, 671 (D.C. Cir. 2004)
(observing that a dismissal without prejudice typically does not prevent a plaintiff from
correcting the complaint’s defects and filing a new lawsuit). Moreover, appellant has
not suggested any possible amendments to his complaint that could entitle him to relief,
nor has he identified any barrier to him filing an amended complaint in the future.
Finally, appellant has forfeited any argument regarding the merits of the district court’s
disposition of his APA claims. See United States ex rel. Totten v. Bombardier Corp.,
380 F.3d 488, 497 (D.C. Cir. 2004) (“Ordinarily, arguments that parties do not make on
appeal are deemed to have been waived.”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5051                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2